           Case 2:20-cv-00471-JCM-VCF Document 16 Filed 05/27/20 Page 1 of 2




     PHILIP J. TRENCHAK, ESQ.
1    Nevada State Bar No. 9924
     Mullins & Trenchak, Attorneys at Law
2    1614 S. Maryland Parkway
     Las Vegas, Nevada 89104
3
     P: (702) 778-9444
4
     F: (702) 778-9449
     E: phil@mullinstrenchak.com
5    Attorney for Plaintiff

6                                       UNITED STATES DISTRICT COURT
7
                                            DISTRICT OF NEVADA
8

9    KATHLEEN MCCORMICK, an individual,                     CASE NO.: 2:20-cv-00471-JCM-VCF
10                                                    STIPULATION AND ORDER TO STAY
                           Plaintiff,                 DISCOVERY
11
     vs.                                              (First Request)
12
     ANDERSON BUSINESS ADVISORS, LLC.,
13
     doing business as a domestic limited-liability
14   company,

15                         Defendants.
16

17
            COMES NOW, Plaintiff KATHLEEN MCCORMICK, an individual (“Plaintiff”) and Defendant
18
     ANDERSON BUSINESS ADVISORS, LLC. (“Defendant”), and hereby stipulate and agree to stay all
19
     Discovery deadlines pending the Court’s ruling on Defendant’s Motion to Dismiss Plaintiff’s First
20
     Amended Complaint (ECF No. 12).
21

22

23

24

25

26
     ///

27   ///

28   ///

                                                        1
            Case 2:20-cv-00471-JCM-VCF Document 16 Filed 05/27/20 Page 2 of 2




1           The parties also stipulate and agree that if Defendant’s Motion to Dismiss Plaintiff’s First
2    Amended Complaint is not granted, a Revised Discovery Plan and Scheduling Order will by due within
3    two (2) weeks of the Court’s decision and Discovery will resume its normal course thereafter. Nothing in
4
     this stipulation shall be construed as a waiver of Defendant’s right to seek a further stay of discovery, if
5
     appropriate.
6
           Dated this 22nd day of May, 2020.
7    4843-3357-1203, v. 1
                                                   MULLINS & TRENCHAK, ATTORNEYS
8                                                  AT LAW
9
                                                   /s/ Philip J. Trenchak
10                                                 Philip J. Trenchak, Esq.
                                                   Nevada Bar No. 9924
11                                                 1614 S. Maryland Pkwy.
                                                   Las Vegas, NV 89104
12
                                                   Attorney for Plaintiff
13
                                                    Wood, Smith, Henning, & Berman,
14                                                 LLP
15
                                                    /s/ Christina Mamer
16                                                  Christina Mamer, Esq
                                                    Nevada State Bar No. 13181 MESSNER
17                                                 REEVES LLP
18
                                                   Las Vegas, NV 89148
                                                   Telephone: (702) 251-4100
19                                                 cmamer@messner.com
                                                   Attorney for Defendant
20

21                                                 ORDER

22
                                     May 27
23          IT IS SO ORDERED                                       , 2020.

24

25

26

27                                                 U.S. Magistrate Judge
28


                                                           2
